as

So yrawyressammam |

0 DAD UG MI -—LOPT-CHB

 

___ oii

1210} 83 Aed aoueseadde 3p
1 1in& yo UOISSILUP2 UB Jou a

Se:

y A003 GAD - teuss
—— Sinjeubig WEPuUalag
5

  

c “ANP jesazey
UF IO PeIonasuy acer pue SUN ayrye Suuesy OUI JO) seadde o} aSiwe
IL "s3110u uoneon SIL jO Adoo @ Dantazal eazy | 1M Sayiubis aunteubrs £

 

 

 

 

   

 

 

eg I | SSauppy uno:
(Chew Ag ep aouele. GE INOA JO paryou 2d [IA TOA “Umoys 31 EP SouBesdde HNOS OL 3)
L_ALVd LunOD YNOA
8Ng [BaIe05 jeI0, $ AB sunoasn-qaa-mam
oe ee | Burs: Te — ions: Lv LNNOWY SIHL AVd
207 Burssacoly CES + ° . NJ
junowy eunyepoy a rs Qo ¢ L hsoeTA }
‘SUoHONSUI 9ag "NCD Ul Jeadde “suonongsu:
luauiked so nay Ul JG anp jesajeyoo {210} 38g ‘ynoo Ul Jeadde
ay Aed isn nod ‘payays si g O91 O] GP isnw nox “Paysayo si YW xog 4 y
___TWNOMdO S7S5N vavaddy ~~ gaging

 

 

O34INOSY Si SoNYNYeaay
Swen aed Ny S| Po 7
DC AWD NY | FIOIMSA

15M Tura soky 33 MENS Cy ae MOS | Suvornr meyy
fol ZY

' ON Aunaag repos] 3s “Tofartdo “ON @su2977 Sieg
Zh | | Véhas rey
Quig ye sine £z¢ 28 3 I] > ep 2

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

epog diz Aug
Ore
r - . sseuppy leang
NN | by WMV? EA
TH awe Wily Owen }se7

 

 

Psa Jee) > sus] NOLLWAMOINI INVG
Mates, aayivoe|a<)
[erioxy preqearh 4 -Prproy [yerpsess 4

ANZWH

 

KEEET@

S6eUD 10; siseg lene 4 ‘uonduosag asuayc

a Ic | abe’ A eA dv wiv ed

hS'C Bp aC OSt1 macht

QSNG so ~y pabieuy ssuays
NOILVIOIA ONIMOTIOS SHL HLM G39uvH

Rhy | ex Vd
Quy) awen sexi
 89NON UOREIOIA
HNOD ISIC SaIe}S payup

 

   

  

p09 aieis q PSUAYO Jo sui) pue ajeq

2 YY AOA

L9/9g96 | Lety

S8QUINN LONE\cr A,

 

 
 
  

8909 uones07

 
Case 3:20-mj-04067-CDB Document1 Filed 04/11/20 Page 2 of 2

‘ee ~

; apne ajyensibeyy sn

"yUeLIEM e jo'9ouenss) dy} Joy payeys usVq sey esned ajqeqoig

(AAAAypppu) ajeq
0z07 Zl vo “0 Panera

 

 

aumeubis $1290 (AAAAyppsuiw) ayeq
— [uo pajnsex:
Ark wea ene
“aBpajmouy Aw jo 3s9aq au}

0} PSLUOD PUe any S| IDROU UOREIOIA SIy} JO Bdej SY] UO Pue anoge YO}
y@S Saey | YOIYM UOTeuUOyU Buy yeu; Aunttad Jo Ayjeuad sapun asepap |

(aaoge weldxa) J8u}0 oO

UOREAIBSGO SJSILJO MO|JS} AW LOI al Oo} parddns uoyeuuojul X
uoebysanul {eucsuad Aw [x]  vonensasqo jeuossed Aw bd
uodn paseg si juswaye}s HutoBaso} ayy

b928896 -#NA O€ZPEOOTdN ZLOLV

“(Le)pe'% Usd 9¢ sed JomMeyeq Buluszeoiyy pue
Gunyby Yonpuod Ayapsosip 10) jae yepun VYNVOITHA peseid |

‘uSploul

SNOIASId UI ‘Y89M JSP] PAINDIO yew ajiq pue sesinug auy pies
GA “Weal0} }Y6u Jay UO syseW a}Iq e pue ‘sue s.g/ UO Sasinuq
[EJ@ABS paAsasqo | “Aa JYBu Jay Japun yoyeios jews jusoas

eB pey pue dij do} quod say yo Bulljams pey gA ‘uone|nbuejs
Joypue Bunjoys jussas Jo aouapIAS UM JUS]SISUOD SI YOIUM ‘yOu
S.A J9 JU0Y ay} UMOp pue dn Bul0B sjassaa pool jsing jeseaes
panasgo | ‘sauin{ul s.,qA peurwexe | ‘Aque Gurjew Jaye eye]
*spuey

SIY UM UORIsOd payxd0] 34) Ul JOqpPeap ayy pyey pue ‘Oop juoY
SY} 0} JSA0 USM ay ‘dn yOny ayy NYS, ‘o} Jay Poy Jey Buninesse
paddoys YNVIOITTIA ‘paawe | pue Japkug Je14yO JUIOd yeu) WW
"FOUO} OY O}UI

WWOA CO; Jay Bulonpul ‘spuey yjoq Woy yjnow Jey oyu suaBuy siy
yONs US} dH “Burweaos Woy Jay daay 0} pUeY si UM UJNOW
PU BSOU Jay Paleaod Aq Soey Joy JBYJOWS 0} paye}s uay) ou
‘JOO SY} UO Jay P2|PPES YNVOITTIA JOOY ay} 0} Jey pawWe|s
-84OY9 Al[njac10} pue ‘puey suo YM yOsu ay} Aq Jay paqqes6
‘Aqua pauie6 YNVOITIA ‘Wwoolujeg uj ul jfassey Bunyoo]

Pel} SUS Ples GA JOY pSyous sy pies qA WEY UY YNVOITIIA

J GA payse JapAUs Je91IO ‘GA PamalAlalul JapAUS Jado

a ean

 
 

«Ul Bud Afsnolago ues sknB nok ‘My @WOD 0} peau sAnB nok
jt “APog Ou JO} Joop ayy uado j,uUOp |, ‘PIES VNVOITTIA “J00p au)

uado 0} siapio (ryme| ajdninw wiy ade6 pue soyod pesunouue
OM Jaye si Joj Joop ayy uado jou pinom ay Ay VNVOITTA
payse | ,,YyBnouy 1900 paq ay) paysnd | ng -ou Jay ysnd 1.UpIp
| “@PNp Os yUILA },UOp |, ‘YM pada: YNYOITIIA “GA peusnd ay
J VYNVOITHA pexse | “aA Bunty paiuep YNVYOITIIA Joop aut
uedo 0} sAn6 no J0) payiem ‘asauy yes.unjong, ‘pies YNVOITHA
OP NOA pip yeym ‘pajeys | YeaA, ‘PIES YNVOITIIA 4284 payono}
8Y J! YNVOITIIA payse | “sieed ¢ 382] OU) 10} JayJeho} Bul
pue Bunep usaq aney Aay} pies YNVOITIIA ‘Peale sis0WQ
BJ0Jaq SaINUILW OQ) Jnoge paiNndso juapiour ay) ples YNVYOITTIA
“AY SIY SOI PUL JINIS MOIU} O} PSVe}s Sys ‘ples YNVOITTIA
« Gl SLA JO} YOO] 0} paq auR OJUO. Jomesp yun! Jay pue AW
MAIUL WYS AU MAIL, ‘PIES YNVOITHA ‘palereose yt pue qi 3s0|
SIY JOAO JuaUNBue pajyeay e oyu! 306 Aay} ples YNVOITTIA ‘aul
0} 412} 0) paaiBe ay pue Bulwer, pues SIY YNYOITHIA pee! |
“GA Se 0} pauiajas uO aay Wo pue
“WQSIA AU} SB payuap! sem ays ‘Joalqns ajewisay ay) payoequoo
JapAus J29NO YNVOITIIA lau ‘se peyjuap! Jejey ‘Joalqns
SIEW 9U) PEUleyep Ajayeipawuiuul apA “JOOP U0. ayy 0} ANUS
uieB 0} ajqe sem JapAug 1389140 ‘sunoy soez Afayewixoidde W
“JOOP JUOSJ BU} PUIYsq Bulpuejs
S/eW B paasesqo pue spuliq ay} yYGnosy) yeed 0} ajqe sem apAus
4391Q “uado jou pjnom pue psy90} [19S SEM JOOP au} yng ‘Aay
SU] WIN} O} aIGe. SEM ay “SAdy By) Buisn Aqua UleB 0) payduieye
JapAug J804yO pue Shey YIM paawe ANDES ULON aJemeleg
"OWES BU} Pip JaPAUS 41891YO “asuodsal OU SEM a10Y_,jJO0P
Sy} uado ‘adljod, ‘Sau ajdyjnw peounouue pue paysouy | ‘wool
JU} Ut [1S sam Aayy ples a} “Aed Bunsoday ayy ym yoR}U0D
epew pue ggzz Ajeyewulxoidde ye peaiue | pue JapAus 19900
“auoud
@U} Jano ANANOE au) Jeay pynos yoyedsiq ‘ulebe Buluesios
papejs usu) pue Buleasos paddojs ays “Aeme ja6 pue
40 ya6 Burweaios sem ueWwOM ay, “punowe umolUy Bulag sBuiy
JO Spunos pue ‘GuredJos ajeway e ‘sses6od ul oysawop e Jo
yajedsip 0} ul ewes Yoda ay, ‘Buiweaios ayeuay e pue ‘umosy
Bureq sBuiuy sesy pinoo pue soqubieu su) sem Ayed Bunsodal
Syl "| WooY 9/21 Suipying eBeyji, sapesy ye soejd Buiye} Ajaagoe
ynesse asawop e Jo Woda & paniada: ‘JapAUS "N JeOINO
yu Buoje asary “q JO ‘| ‘sinoy OSzz Ajayewxoidde Jy
BuoZUY Jo JOUISIG SY} Ul JODO JUaUISdOJUS
Me] & Se soljnp Aw Butsinsaxd SIUM O20 “UILE judy UO JEU} a1e}5 |

(Suowiuwns Jo jUBUeEM sae Ue JO souUeNSs! 104)

ASNVO ATaVdOdd AO LNAWSLVLS
